Citation Nr: 0213894	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  97-01881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 19, 
1995 for a grant of a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to July 
1967.

This case comes before the Board of Veterans' Appeals on 
appeal of a May 1996 rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) located in St. 
Petersburg, Florida.


REMAND

In August 2001 the RO determined that a December 1, 1967 
rating decision which granted service connection for 
residuals of a herniated nucleus pulposus, L4-L5, and 
assigned a 10 percent rating effective from July 26,1967 was 
not clearly and unmistakable erroneous (CUE).  The RO also 
determined that a second decision apparently also dated in 
December 1967 which granted service connection for arthritis 
of the lumbar spine and confirmed the 10 percent rating which 
was in effect for the residuals of a herniated nucleus 
pulposus, L4-L5 was not CUE.  

In March 2002 the representative submitted a notice of 
disagreement.  The veteran has not been furnished a statement 
of the case concerning this issue as required in Manlincon v. 
West, 12 Vet. App. 328.  Additionally, the Board finds that 
the issue as to whether the December 1967 decision was CUE is 
inextricably intertwined with the issue currently before the 
Board for appellate consideration.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  Thus additional development is 
required.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran and 
his representative with a statement of 
the case as to the issue of whether the 
December 1967 rating decisions which 
granted service connection for residuals 
of a herniated nucleus pulposus, L4-L5, 
and arthritis of the lumbar spine and 
assigned a 10 percent rating were CUE.  
The veteran and his representative should 
be provided with the applicable laws and 
regulations in this instance and informed 
of the evidence considered and the 
reasons and bases for the RO's 
determination.  The veteran and his 
representative should be informed of the 
requirements necessary to perfect an 
appeal regarding this issue.  The RO is 
informed that this issue is not before 
the Board until timely perfected.  

2.  The RO should ensure that all 
notification and development actions 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 are completed.  38 U.S.C. A. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2002).

Prior to returning the case to the Board, the RO is to ensure 
that any additional actions concerning the issue of 
entitlement to an effective date earlier than September 19, 
1995 for a grant of a total rating for compensation purposes 
based on individual unemployability raised by this remand are 
completed.  Thereafter, the case should be returned to the 
Board for further appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




